The judgment of the court was delivered by
Slidell, J.
The appellant, Oliver J. Morgan, was sued as endorser of a promissory note, dated at Monroe, La., and payable at Alexandria. At the date of maturity, and during several years previous, the appellant was living in the parish of Carroll. In that parish there were two post offices, one at Pecan Grove, and one at the town of Providence, the seat of justice of the parish. Morgan’s residence was twelve miles from Providence and four miles from Pecan Grove, which lies on the mail route between Alexandria and Providence. It is proved that the appellant did not resort for his letters to the Providence office, but to that at Pecan Grove, and that letters addressed to him at Provi-f *306dence were not called for, and were sent, after the legal delay, by the postmaster t0 Washington, as dead letters.
The notice for the appellant was mailed by the notary at Alexandria, where the note was payable at bank, addressed to him 11 at his domicil, near Lake Providence, Parish of Carroll, La.”
Whether under all circumstances it is indispensable to address notice for the endorser to the post office nearest to his residence, or that to which he resorts, or whether under some circumstances a general address to the parish of the party’s domicil, there being more than one office in the parish, might not suffice, is a question which is not now necessary to consider. It is certain due diligence must be used to ascertain what is the proper office in the parish, to which to address the letter. That diligence has not been proved in the present case. The notary made enquiry of two persons about Morgan’s domicil; but he does not state that he enquh-ed, or attempted to ascertain, to what post office it was proper to address. The notice was addressed to no particular post office in the parish. The expression is, “ at his domicil, near Lake Providence.” There is no such town or village as Lake Providence. The town of Providence being near the lake of that name, and Providence being also the seat of justice of the parish, we must presume, under the address in question, that the letter went to the post office at that town, and consequently that the appellant did not receive it.
The evidence shows that Bry, after protest, executed a mortgage to secure his endorser, but there is no proof that the appellant was a party to the mortgage. It purports to be accepted in his behalf, by a person styling himself his agent, but the agency is not proved.
After the constant liligation with which the courts of this State have been crowded for years upon questions of notice to endorsers, it is strange that it has never occurred to the officers of banks, and others dealing in negotiable paper, to guard themselves against loss or difficulty by requiring endorsers, by memorandum over their signatures, or other agreement in writing, to state the mode in which they wish their notices to be addressed. A little diligence thus exercised, would save the time of the courts of justice, and preserve the rights of creditors, which are now so frequently sacrificed.
It is decreed that the judgment appealed from be reversed, and that there be judgment in favor of the appellant, as in case of non suit; the plaintiffs paying the costs in both courts incurred by the proceedings as to this appellant.